Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 04 March 2021 regarding the rejections of record under 35 U.S.C. 103 over Canham (US 2016/0308205 A1) in view of Biswal (Us 2013/0045420 A1) have been fully considered and are persuasive. Since Canham discloses an unsintered BET surface area range of 10 to 500 m2/g and a final sintered BET surface area of 0.1 to 50 m2/g, Canham alone does not teach the claimed hyperporous silicon flake having a BET surface area of 70 to 250 m2/g. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in further view of Lee (US 20140377643 A1), as cited on applicant’s IDS dated 04 September 2018, and this action is made non-final.

Claim Interpretation
	Claim 1 recites the term “silicon flakes” which is defined on instant specification page 4 lines 9-11 to specifically refer to “a plate structure or substantial plate structure in which silicon atoms having 2-dimensional (2D) crystal shape or tetrahedral crystal shape are periodically arranged in 2 dimensions”. This particular definition is used in the rejection of the claims on the merits below.
	Claim 1 also recites the term “hyperporous” which is defined on instant specification page 4 lines 12-17 to specifically refer to “a structure in which macropores, mesopores and micropores classified based on the pore size are formed together” where macropores have a pore size in the range of greater than 50nm to 500nm, mesopores have a pore size in the range of greater than 2nm to 50 nm 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Canham (US 2016/0308205 A1) in view of Biswal (US2013/0045420 A1 and Lee (US 20140377643 A1), all of record.
Regarding Claims 1 and 2, Canham teaches a negative electrode active material comprising, as an active material, silicon flakes (see [0029]-[0032] describing flakes as an elongate silicon particle of the invention, meeting applicant’s definition recited above as being crystals arranged in two dimensions with a porous structure (see [0090]). 
Canham further teaches that an impurity of non-reduced magnesium oxide (MgO) may be present on the porous silicon particles (see [0037]), which would be expected to fall within the claimed range for formula (1) where 0.5 ≤ x ≤ 1.0 in xSi·(1-x)A.
	Canham also further teaches pore sizes which span from micropores, having a pore size in the range of less than 2nm, to mesopores, having a pore size in the range of 2nm to 50nm, to macropores, havinga  pore size of greater than 50nm, (see [0020] and [0090]) and that the sintering process affects the size of the pores (see [0021]). Particularly, macropores are formed from the coalescence of mesopores and micropores.
However, Canham does not show a particle size distribution for any of the examples, only teaching an average particle size and volume in tables 1-4.
Biswal also teaches that in macroporous silicon structures, micropores and mesopores may be present on the walls of the pore structures (see [0065]).

Canham further teaches that the sintered silicon flakes have a BET surface area of 10 to 500m2/g, which is lower than the claimed BET surface area of of 0.1 to 50 m2/g (see [0100]).
However, Lee also teaches silicon nanoparticles having a pore size range from 10nm to 2µm (see [0040]) and further teaches that the BET surface area is ideally from 0.5 to 100 m2/s (see [0058]) since a side reaction may occur with an electrolyte solution that is difficult to be controlled due to the wide spread surface area of the elongated nanowire particles. Finally, Lee also teaches that volume expansion occurs during lithiation of the silicon particles (see [0038] and see [0060] corresponding to figure 5 and 6 specifically relating this volume expansion to pore lengths in particular plane directions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the BET surface area of the silicon flakes of Canham would increase during lithiation when used in a lithium ion battery as appreciated by Canham and be expected to overlap with the claimed BET surface area range of 70 to 250 m2/g.
Regarding Claim 3, Regarding Claim 3, Canham further teaches that the silicon flakes have an average pore diameter of at least 40nm (see [0103]), which includes the claimed range of 100nm to 150nm as Canham doesn’t establish an upper limit and thus would at least encompass the claimed range. Canham also explicitly teaches see examples 2 and 3 (see tables 2 and 3), which both show average pore sizes falling within the claimed range.
Regarding Claim 4, Canham further teaches that the silicon flakes have an initial porosity of 20% to 80%, which encompasses the claimed range of 10% to 50%, and preferably 30% to 60% (see [0034]), which overlaps with the claimed range of 10% to 50%. Canham also teaches that the sintered particles 
Regarding Claim 5, Canham further teaches that the sintered elongated silicon particles have a smallest dimension corresponding to the claimed thickness of less than 100nm, which encompasses the claimed range of 20 to 100nm.
Regarding Claim 6, Canham further teaches that the elongated silicon particles reading on the claimed silicon flakes have a major particle dimension of 500nm to 50µm, which corresponds to the claimed flake size and falls within with the claimed range in of 200nm to 5µm.
Regarding Claim 8, Canham further teaches that the elongated silicon particles further include a carbon coating (see [00115]-[0116] indicating various carbon coatings).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Canham in view of Biswal and Lee as applied to Claim 1 above, and further in view of Yang (US 20140147751 A1).
While Canham teaches that a carbon coating may be present on the silicon particles, Canham is silent as to the thickness of the coating.
However, Yang also teaches a silicon anode material, and further teaches a carbon coating on silicon particles, having a thickness of 2nm to 30nm, which falls within the claimed range of 1nm to 100 nm.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to particularly use the carbon coating taught by Yang with the silicon elongated particles taught by Canham in order to effectively alleviate the volume effect of silicon, reduce the electrochemical polarization, and increase charge-discharge cycling stability (see Yang [0002]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723